 

   
 
 
 
    

 

Law OFFICES eee
LAZZARO LAW FIRM, #.RSBC SON
360 COURT STREET DOCUMENT
SUITE 3 ay ETON AYE & SMS
BROOKLYN, NEW York 11231/| ELEC MONE ALE GALBD
a | DONT oe
TELEPHONE: (718) 488-1900 ° cect vnnamenenn

. A narh DT Br 4,
TELECOPIER: (718) 488-1927 |§ DATE FILED ay 4 1.2020

EMAIL: LAZZAROLAW@AOL.COM

 

 

 

LANCE LAZZARO
RANDALL LAZZARO *

JAMES KILDUFF *
JAMES KIRSHNER
ROGER GREENBERG

January 17, 2020

Honorable George B. Daniels Wi Oh So

United States Courthouse GG ORDER
500 Pearl Street E
New York, New York 10007-1312

 

 

: . . “Neg t

Re: United States v. Diyora Ashirova ’, 00 o
Case No.: 1:18-cr-00509-GBD-1 Vet a S FT 2.m,

Dear Judge Daniels: Se ae ee

As your Honor is aware, I represent Diyora Ashirova with regard to the above-referenced”
Court matter that is scheduled for sentencing on January 23, 2020. In light of the fact that the PSR
was just released, [ am respectfully requesting an adjournment of Ms. Ashirova’s sentencing for 45
days in order to prepare a response. The Government, by AUSA Matthew Hellman, has no
objections to this adjournment request. This is defense’s third request for an adjournment of the
sentencing. The previous request was granted by your Honor. Thank you for your attention herein.
Please contact me if you have any questions or need any additional information.

Very truly yours,
LAZZARO LAW FIRM, P.C.

BY: /s/
JAMES KILDUFF

cc: AUSA Daniel Nessim
via e-mail: Daniel.Nessim@usdo}j.gov

AUSA Matthew Hellman
via e-mail: Matthew.Hellman@usdo}j.gov

 

 
